Citation Nr: 0912347	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for degenerative arthritis.  This claim 
was previously remanded in July 2007.


FINDING OF FACT

The Veteran's diagnosed left knee mild degenerative arthritis 
first manifested many years after service and is not shown to 
be related to his service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current left knee mild degenerative arthritis 
(degenerative arthritis) was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The Veteran's service medical records show that the Veteran 
injured his right ankle when jumping out of a helicopter in 
October 1968.  He was diagnosed with a ligemantous strain.  
No other injuries to the Veteran's lower extremities were 
recorded.  On separation examination in November 1969, the 
Veteran made no complaints regarding degenerative arthritis, 
and his joints were found to have no abnormalities.  Since 
the Veteran's joints were found to be within normal limits on 
separation and there was only one recorded complaint during a 
two-year period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established.  38 C.F.R. § 3.303(b).  Furthermore, 
degenerative arthritis was not shown in service or within one 
year following separation from service.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
degenerative arthritis.  38 C.F.R. § 3.303(b).  

The Veteran underwent a VA examination in April 2008.  The 
Veteran complained of occasional swelling and sharp pain in 
his left knee that was sometimes dull.  There were periods of 
flare-ups.  He did not use assistive devices or braces.  The 
Veteran could not climb ladders and had to use the banisters 
when he ascended and descended stairs.  He also had 
difficulty kneeling on his left knee.  It was noted that the 
review of the claims folder showed no evidence of complaints, 
diagnosis, or treatment for a left knee injury in service.  
At the examination, the Veteran's left knee range of motion 
was from zero to 140 degrees with pain throughout.  There was 
tenderness in the medial and lateral jointlines, mild medial 
instability with valgus stress and a very mild varus 
deformity of the left knee compared to the right knee.  There 
was no effusion.  The Veteran had negative Lachman's, and the 
only limitation on repetitive use was increased pain.  There 
was no effect on coordination, fatigue, weakness, or lack of 
endurance on his knee function.  X-rays at the examination 
showed mild degenerative changes that were consistent with 
age-related changes.  The examiner diagnosed the Veteran with 
left knee mild degenerative arthritis.  The examiner 
concluded that it would require speculation to conclude that 
the Veteran's arthritis was due to jumping from helicopters 
in service.  The examiner opined that it was less likely than 
not that the Veteran's arthritis was related to service.  The 
examiner opined that the Veteran's arthritis was more likely 
related to aging.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current degenerative arthritis.  There is no competent 
medical opinion of record relating the Veteran's degenerative 
arthritis to his service or any event in service.  
Additionally, arthritis (or any other bilateral knee 
disability) was not diagnosed within one year of separation 
from service, so presumptive service connection for a 
degenerative arthritis is not warranted.  

The Veteran contends that his current degenerative arthritis 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's degenerative arthritis is in April 2008, 
approximately 39 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's 
degenerative arthritis developed in service or is due to any 
event or injury in service.  Therefore, the Board concludes 
that degenerative arthritis was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2005, March 
2006, March 2008 and May 2008; a rating decision in January 
2006; and a statement of the case in July 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the April 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.







ORDER

Entitlement to service connection for degenerative arthritis 
is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


